Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fritz Flemming on 29 Oct 2021.
The application has been amended as follows: 

Claim 11. (Currently Amended) A plastic injection-moulding machine, comprising: 
an injection unit for processing a plastic mass to be moulded; 
a closing unit including an injection-moulding tool having a cavity, into which the plastic mass processed by the injection unit is injected to produce a moulded part; 
a user interface device including a housing having a front side and a rear side, an input means, and an output means embodying a screen and arranged on the front side of the housing; 
a camera arranged on the rear side of the housing and configured to capture a region of the plastic injection-moulding machine lying behind the user interface device; 

an adjusting device configured to carry the user interface device and to hold the user interface device in different positions and/or locations, wherein the camera is secured on the rear side of the housing of the user interface device such that the camera assumes a position and/or location in correspondence with a position and/or location of the user interface device, when the adjusting device is adjusted; and 
further comprising at least one supplementary camera arranged at a location of the plastic injection-moulding machine separate from the user interface device, and an evaluating device operably connected to the camera and the at least one supplementary camera and configured to store image information captured by the camera and the at least one supplementary camera, to record an instantaneous position and location of the user interface device, to alter and display the stored image information in accordance with the recorded instantaneous position and location of the user interface device, such that in every position and/or location of the user interface device, the region of an environment of the plastic injection-moulding machine which lies behind the user interface device is displayed on the screen;
wherein the image information displayed in an altered manner on the screen also depends on a position of an operator of the plastic injection-moulding machine according to a viewing direction of the operator relative to the user interface device.

Claim 21. (Currently Amended) A plastic injection-moulding machine, comprising: 
an injection unit for processing a plastic mass to be moulded; 

a user interface device including a housing having a front side and a rear side, an input means, and an output means embodying a screen and arranged on the front side of the housing; 
a camera arranged on the rear side of the housing of the user interface device and configured to capture a region of the plastic injection-moulding machine lying behind the user interface device; 
at least one further camera being arranged at a location of the plastic injection-moulding machine separate from the user interface device; 
a machine controller configured to control operation of the injection unit and the closing unit, said machine controller configured to display on the screen the region captured by the camera which would otherwise be visually concealed by the user interface device; 
an evaluating device operably connected to the camera and the at least one further camera and configured to store image information captured by the camera and the at least one further camera, to record an instantaneous position and location of the user interface device, to alter and display the stored image information in accordance with the recorded instantaneous position and location of the user interface device, such that in every position and/or location of the user interface device, the region of an environment of the plastic injection-moulding machine which lies behind the user interface device is displayed on the screen; and 
an adjusting device configured to carry the user interface device and to hold the user interface device in different positions and/or locations, wherein the camera is secured on the rear side of the housing of the user interface device such that the camera assumes a position and/or 
wherein the image information displayed in an altered manner on the screen also depends on a position of an operator of the plastic injection-moulding machine according to a viewing direction of the operator relative to the user interface device.

Claim 22-23 (cancelled). 

Allowable Subject Matter
Claims 11, 13, and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of the independent claims, including “wherein the image information displayed in an altered manner on the screen also depends on a position of an operator of the plastic injection-moulding machine according to a viewing direction of the operator relative to the user interface device.” Neither Fritz, nor Wang, nor Pirog teaches such a limitation, and it is believed that such an image alteration process would not have been obvious to a person having ordinary skill in the art before the effective filing date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742